--------------------------------------------------------------------------------

Exhibit 10.1


ASSIGNMENT, ASSUMPTION AND MODIFICATION OF GROUND LEASE




THIS ASSIGNMENT, ASSUMPTION AND MODIFICATION OF GROUND LEASE (the “Assignment”)
is made as of the _26__ day of __October__, 2009, by and among JOSEPH I LIMITED
PARTNERSHIP, a Pennsylvania limited partnership, having an address of 1510
Bangor Road, Bangor, Pennsylvania 18013 (“Landlord”), EMBASSY BANK FOR THE
LEHIGH VALLEY, a Pennsylvania financial institution, having an address of 100
Gateway Drive, Bethlehem, Pennsylvania 18017 (“Assignor”) and POLARIS LOWER NAZ
DEVELOPMENT, LLC, a Pennsylvania limited liability company, having an address of
7562 Penn Drive, Suite 100, Allentown, Pennsylvania 18106 (the “Assignee”).




W I T N E S S E T H :




WHEREAS, Landlord and Assignor as Tenant are parties to that certain “Shopping
Center Lease” dated March 13, 2009 (the “Ground Lease”) with respect to certain
leased Premises located in a Shopping Center at Corriere Road and Route 248,
situate partially in Lower Nazareth Township and partially in Palmer Township,
Northampton County, Pennsylvania, as more particularly described therein.  A
copy of the Ground Lease is attached hereto as Exhibit “A” and incorporated
herein by reference; and


WHEREAS, the Premises is a portion of tax parcel K8-10A-5A; and


WHEREAS, the Landlord has secured all zoning, planning, subdivision and other
necessary approvals, including without limitation all approvals required
pursuant to Section 3.2(e) of the Ground Lease, and will satisfy all conditions
thereof to permit the Assignee to secure building permits for the construction
of a bank branch office on the Premises (provided Assignee shall be responsible
for complying with all permit specific requirements necessary to obtain such
building permits); and


WHEREAS, the Ground Lease authorizes Assignor as Tenant to undertake
construction of certain Tenant’s Work (the “Tenant’s Improvements”) on the
Premises; and


WHEREAS, Assignor wishes to assign the Ground Lease to Assignee, to have
Assignee undertake the Tenant’s Work and then to lease back from Assignee (the
“Commercial Lease”) the Premises with the Tenant’s Improvements constructed
thereon; and


WHEREAS, Section 6.1 of the Ground Lease permits assignment and subleasing of
the Ground Lease, and Landlord has consented only to the above-described
assignment of the Ground Lease to Assignee and has consented to Assignee’s
subleasing the improved Premises to Assignor by the Commercial Lease; and

 

--------------------------------------------------------------------------------

 

WHEREAS, in connection with the assignment of the Ground Lease, Landlord and
Assignee wish to modify certain of the terms and provisions of the Ground Lease
and to memorialize their agreement with respect to such modifications herein.


NOW, THEREFORE, for and in consideration of the premises, the mutual covenants
contained herein and intending to be legally bound, the parties hereby agree as
follows:


1.     Incorporation of Recitals.   The foregoing Recitals are incorporated
herein by reference as a material part hereof.  All terms used but not otherwise
defined herein shall have their meanings as set forth in the Ground Lease.


2.     Representations, Covenants and Warranties.   As a material inducement to
Assignee to assume the obligations of Assignor as Tenant under the Ground Lease,
Landlord and Assignor represent, warrant and covenant to Assignee as follows:


A.    The Ground Lease attached as Exhibit “A” hereto is in full force and
effect and has not been modified, assigned, supplemented or further amended, nor
are there any other agreements between Landlord and Assignor concerning the
Ground Lease or the Premises, whether oral or written.  The Commencement
Agreement and the Pad Delivery Notice pursuant to the Ground Lease have not yet
been executed and delivered.


B.     Assignor is not in default under the Ground Lease, and to the actual
knowledge of Landlord there are no events which have occurred that, with the
giving of notice or the passage of time or both, would result in a default by
Assignor as Tenant under the Ground Lease.


C.     Assignor has paid all rents and all other sums due (if any) under the
Ground Lease current to the date hereof.


D.     There are no uncured defaults on the part of Landlord under the Ground
Lease, Assignor has not sent any notice of default under the Ground Lease to
Landlord, and there are no events which have occurred that, with the giving of
notice or the passage of time or both, would result in a default by Landlord
under the Ground Lease, provided however that Landlord covenants and agrees to
complete, at Landlord’s sole cost and expense, all Landlord’s Work as set forth
on Exhibit “L” of the Lease, upon the following terms, subject to Force Majeure:
(i)  Landlord shall Substantially Complete the Building Pad upon the later of
thirty (30) days after (a) the complete execution of this Assignment or (b)
Landlord’s approval of Tenant’s Plans (including a Geotech Report) and all
contingencies set forth in the Ground Lease have been satisfied and/or waived;
(ii) Landlord shall Substantially Complete Landlord’s Work, other than the
Building Pad, final paving and striping, thirty (30) days after completion of
the Building Pad and completion by Tenant of Tenant’s Work; and (iii) Landlord
shall complete the final paving and striping within thirty (30) days after
request by Tenant, provided that, Landlord and Tenant acknowledge that the final
paving and striping cannot be completed from November 1st – April 1st.

 
2

--------------------------------------------------------------------------------

 

E.  The execution and delivery of, and performance by Landlord and Assignor
pursuant to, this Assignment will not violate, conflict with or constitute a
default under any agreement, order, rule or law by which either party or the
Premises is bound, and any and all third party consents required for this
Assignment have been obtained in writing.


F.  The person executing this Assignment for each party has the authority to
execute and deliver this Assignment on behalf of such party.


G.  This Assignment includes all right, title and interest in and to all
studies, agreements, permits, licenses, plans, authorizations and approvals
relating to Tenant’s Work and to the occupancy and operation of the Premises
(collectively, the “Property Development Approvals”).  All costs associated with
the Property Development Approvals have been or will be fully paid and satisfied
by Landlord, provided that, per Section 3.2(d) of the Ground Lease  Tenant is
responsible to reimburse Landlord, upon the Rent Commencement Date, for any
utility, traffic and impact fees incurred up to an amount of
$15,000.00.  Notwithstanding the foregoing and anything to the contrary
contained in the Ground Lease, Tenant shall be responsible for all costs
associated with all studies, agreements, permits, licenses, plans,
authorizations and approvals relating to Tenant’s Work.


H.  Landlord shall continue to be bound by and shall fully comply with all
Developer obligations pursuant to that certain Land Development Improvements
Agreement dated August 15, 2009 (the “Improvements Agreement”) and recorded in
the Office of the Northampton County Recorder of Deeds in Book 2009-1, Page
250586, and Landlord shall indemnify, defend and hold Assignee harmless from and
against any and all liabilities related thereto.


3.     Assignment.


A.  Assignor hereby assigns, transfers, sets over and conveys to Assignee, all
interest as Tenant in and to the Premises under the Ground Lease.  Assignee
accepts the foregoing assignment and, except as specifically set forth herein,
agrees to assume, fulfill, perform and discharge the obligations and liabilities
of Assignor under the Ground Lease hereby assigned and as modified herein, which
arise on or after the effective date hereof.


B.  Assignor shall remain liable for performing and discharging all obligations
and liabilities relating to the Ground Lease for which it was responsible and
which arose prior to the date hereof and shall defend, indemnify and hold
Assignee harmless from and against any and all claims or losses arising prior to
the effective date hereof relating to Tenant’s obligations under the Ground
Lease, including without limitation losses related to reasonable attorney’s fees
and expenses incurred to resolve such claims or losses.


C.  Assignor acknowledges that pursuant to Section 6.1(c) of the Ground Lease,
this Assignment does not release Assignor from the obligations under the Ground
Lease, including, without limitation, the obligation to pay Minimum Rent and
Additional Rent and all other amounts which become due under the Ground Lease in
the event Assignee fails to do so within any cure period provided in the Lease,
if any.  Notwithstanding the foregoing, in the event that Assignor elects not to
renew its Commercial Lease with Assignee, Assignor shall be released from its
obligations under the Ground Lease arising after the expiration of the
then-current term of the Ground Lease.

 
3

--------------------------------------------------------------------------------

 

4.      Modification of Ground Lease.  The parties agree that the Ground Lease
shall be modified as follows:


A.  Section 3.1(a) of the Ground Lease is hereby deleted in its entirety and
replaced with the foregoing: “The term of this Lease shall be the period
specified in Section “1.2” hereof as the “Lease Term”.  The “Rent Commencement
Date” of this Lease shall be the earlier of (a) the opening for business or (b)
six (6) months after the date when Landlord Substantially Completes the Building
Pad and Landlord has Substantially Completed all other site work set forth on
Exhibit “L”, except for the final paving and striping, by the end of such six
(6) month period, unless Landlord is prevented by Tenant’s failure to deliver
Tenant’s Plans (including the Geotech Report) by September 1, 2009 and/or
Tenant’s failure to complete Tenant’s Work as set forth on Exhibit “T”, in which
event Tenant shall commence paying rent on the date which is six (6) months
after the date of this Assignment notwithstanding that Landlord’s Work and/or
Tenant’s Work are not completed and/or Tenant has not opened for
business.  Landlord will complete Landlord’s Work promptly when Tenant has
completed such work to enable Landlord to complete its work.  If Landlord has
not Substantially Completed the Building Pad and all other site work set forth
on Exhibit “L”, except for the final paving and striping, by the end of such six
(6) month period, not due to Tenant’s fault, the Rent Commencement Date, shall
be extended until Landlord has Substantially Completed said Work.  If Tenant’s
Building is not completed by the Rent Commencement Date, Tenant shall commence
paying Rent and all other charges subject to the provisions of this Section
3.1(a) and the failure to have the Building completed shall not be an Event of
Default, unless Tenant’s Building is not completed by the date provided in
Section 3.3(a) below”.


B.  Section 3.2(b)(1) of the Ground Lease is hereby modified to provide that the
Target Date for Landlord’s Substantial Completion of the Building Pad shall be
the later of thirty (30) days after (a) the complete execution of this
Assignment or (b) the later of (i) Landlord’s approval of Tenant’s Plans
(including a Geotech Report) and  (ii) all contingencies set forth in the Ground
Lease have been satisfied and/or waived.


C.  Section 3.3(a) of the Ground Lease is hereby modified to provide that Tenant
is obligated to perform only Tenant’s Work as set forth in Exhibit “T” and all
other work required by Tenant under Section 3.3 of the Lease, including but not
limited to all work required in connection with the drive-thru lanes, except for
the gravel sub-base and paving related to the drive-thru lanes which Landlord is
responsible to complete.


D.  The first sentence of Section 3.3(c) of the Ground Lease is modified to
read, “The Building and all improvements and all leasehold repairs, alterations,
additions at any time made by the Tenant at and/or to the Premises or attached
to or used in connection with the Premises (all hereinafter collectively called
the “Tenant’s Improvements”) shall be the property of the Tenant during the Term
of this Lease and any extension of renewal of this Lease, but shall be deemed to
be the property of the Landlord upon the expiration or sooner termination of
this Lease.”  Tenant shall not be permitted to remove or demolish the Tenant’s
Improvements without the prior written consent of the Landlord.  Notwithstanding
anything to the contrary contained in the Ground Lease, Landlord shall not have
the right to require Assignee to remove any of the Tenant’s Improvements.  Any
and all transfer taxes which may become due and owing by virtue of the Tenant’s
Improvements becoming the property of Landlord upon termination of the Ground
Lease, shall be paid solely by Landlord.  The definition of the “Premises”
leased from Landlord shall not include improvements constructed by Tenant
because Tenant’s Improvements shall be owned by Tenant during the Term of the
Lease and any extension or renewal thereof.

 
4

--------------------------------------------------------------------------------

 

E.  Section 3.3(e) of the Ground Lease is hereby modified to provide that the
Tenant shall prepare the Plans within thirty (30) days after the execution of
this Assignment, and that the Plans shall be deemed approved by Landlord if
Landlord does not advise Tenant of any objections to the Plans within five (5)
business days after receipt of such Plans.  Notwithstanding the foregoing or
anything to the contrary contained in the Ground Lease, Tenant shall deliver the
Plans, including but not limited to a Geotech Report, to Landlord no later than
September 1, 2009.  The parties have agreed that the Tenant’s Building Plans as
attached hereto as Exhibit “B” and Landlord’s Site Plans as attached hereto as
Exhibit “C” are approved.


F.  Section 3.5(a) of the Ground Lease is hereby modified to provide that Tenant
shall have sixty (60) days following the date of Landlord’s approval of the
Plans in which to obtain a building permit.


G.  Section 3.5 of the Ground Lease is hereby amended by adding thereto a new
subsection (g) as follows:


“(g)  Recordation of Landlord’s land development plan for the Shopping Center
and satisfaction by Landlord of all conditions and requirements thereof,
including without limitation the posting of all security.”
 
 
H.  Section 3.5 of the Ground Lease is further modified to provide that the
deadline for satisfaction of the contingencies (except 3.5(e) which shall be
satisfied upon Landlord’s delivery of the Building Pad and completion of
remediation in compliance with the requirements set forth below) shall be
September 11, 2009 for (i) recordation of the Improvements Agreement and the
Plan (including the posting of all required security in connection therewith)
and (ii) acceptable soil conditions to be verified by Tenant.  The date “June 1,
2009” appearing in the last paragraph of Section 3.5 of the Ground Lease is
hereby deleted, and the date, “September 11, 2009” is hereby substituted
therefor.  Notwithstanding the foregoing, Landlord acknowledges receipt from
Assignee of that certain Geotechnical Engineering Report dated August 19, 2009
by Geo-Technology Associates, Inc. (the “Geotech Report”) which revealed
unsuitable soils located on the site of the Building Pad.  Landlord shall, by
the date set forth herein for Substantial Completion of the Building Pad, and at
Landlord’s sole cost and expense, complete all remediation as recommended by the
Geotech Report and shall provide Assignee with a copy of a written report
prepared by a Geotechnical Engineer reasonably satisfactory to Assignee,
confirming that the remediation has been fully and properly performed in
accordance with the recommendations of the Geotech Report and that the Building
Pad is acceptable for the construction of Tenant’s Building.

 
5

--------------------------------------------------------------------------------

 

I.   Section 6.1(d) of the Ground Lease is hereby modified to provide that
Assignee shall be entitled to the same rights and notices as Tenant pursuant to
Section 6.1(d).


J.   Section 8.1(b) of the Ground Lease is hereby modified to provide that the
minimum limits of liability of the insurance required to be maintained by Tenant
thereunder shall be Two Million Dollars ($2,000,000.00), level limits for bodily
injury (or death) and property damage per occurrence.  During the construction
of Tenant’s Building, Assignee agrees to require the general contractor to add
Landlord as an additional insured to the general contractor’s builder’s risk
policy.


K.  Section 10.1(a) of the Ground Lease is hereby modified to delete the
reference to, “including flood and earthquake,” and to delete the sentence which
reads, “Tenant shall also obtain rental interruption insurance for the benefit
of the Landlord.”


L.  Section 10.1(b) of the Ground Lease is hereby modified to delete the
reference to three (3) days written notice and to substitute therefor, “seven
(7) days written notice.”


M. Section 14.1(c) of the Ground Lease is hereby modified to require that any
obligation of Tenant to pay in advance the entire amount of the Minimum Rent and
estimated Additional Rent for the balance of the Lease Term shall be discounted
to its present value.


N.  Section 17.6 of the Ground Lease is hereby modified to provide that all
notices intended for Tenant shall be also be addressed to Assignee at the
present mailing address of Assignee as set forth in this Assignment, with a copy
to Jane P. Long, Esquire, Fitzpatrick Lentz & Bubba, P.C., 4001 Schoolhouse
Lane, P.O. Box 219, Center Valley, PA 18034 (or to such other address or
addresses as may from time to time hereafter be designated by Assignee by like
notice).


O.  Section 20.1 of the Ground Lease is hereby modified to add the following
subsections:


(j)  Landlord agrees that the name of the Leasehold Mortgagee(s) may be added to
the “Loss Payable Endorsement” of any and all insurance policies required to be
carried by Tenant hereunder on condition that the insurance proceeds are to be
applied in the manner specified in this Lease and that the Leasehold Mortgage(s)
or collateral document shall so provide.


(k)  Tenant’s share of the proceeds of any insurance policies or arising from a
condemnation are to be held by any Leasehold Mortgagee(s) and distributed
pursuant to the provisions of this Ground Lease.

 
6

--------------------------------------------------------------------------------

 

(l)  The Leasehold Mortgagee(s) shall be given notice of any proceedings between
the parties hereto, and shall have the right to intervene therein and be made a
party to such proceedings, and the parties hereto do hereby consent to such
intervention. In the event that the Leasehold Mortgagee(s) shall not elect to
intervene or become a party to such proceedings, the Leasehold Mortgagee(s)
shall receive notice of, and a copy of any award or decision made in said
proceedings.


(m)  Landlord shall, upon request, execute, acknowledge and deliver to each
Leasehold Mortgagee(s), an agreement prepared at the sole cost and expense of
Tenant, in form reasonably satisfactory to such Leasehold Mortgagee(s) and
Landlord, among Landlord, Tenant and Leasehold Mortgagee(s), reaffirming its
consent to all of the provisions of this Article XX and a Landlord’s Release,
Waiver and Non-Disturbance Agreement in substantially the form of Exhibit “D”
attached hereto.  The term “Mortgage”, whenever used herein, shall include
whatever security instruments are used in the locale of the Premises, such as
without limitation, deeds of trust, security deeds and conditional deeds, as
well as financing statements, security agreements and other documentation
required pursuant to the Uniform Commercial Code. The term “Mortgage”, whenever
used herein, shall also include any instruments required in connection with a
sale-leaseback transaction.
 
 
P.  Exhibit “T” is hereby modified as follows:


(i)   Subsection (c) of Exhibit “T” shall read, “Landscaping around the Building
or in the Building Perimeter.”  Tenant is responsible for the Landscaping in all
areas located from the curbs to the Building; and


(ii)  Subsection (e) of Exhibit “T” is modified to read, “Building signage and
Tenant’s panel for monument sign including all electrical connections.”


Q.  Notwithstanding anything to the contrary contained in the Lease, Tenant’s
construction and maintenance obligations shall be limited to all construction
and maintenance of whatever nature to the Building and within the Building
Perimeter as depicted on the Site Plan, including as set forth on Exhibit “T” to
the Ground Lease (as modified hereby) and except for installation and
construction of the gravel sub-base related to the drive-thru lanes for which
Landlord is responsible.


R.  The parties agree to execute and record a Memorandum of Lease Assignment and
Assumption, in form and content reasonably satisfactory to the parties,
evidencing, among other things, this Assignment and Assignee’s Right of First
Refusal with respect to the Premises.


S.  Exhibit “S” currently attached to the Ground Lease is hereby deleted and
replaced with Exhibit “S” attached hereto and made a part hereof.


5.     Further Assurances.    The parties agree that they shall reasonably
cooperate to provide such documents and information as may be reasonably
required by Assignee’s lender relative to the Ground Lease, the Tenant’s
construction of the Tenant’s Improvements and the Commercial Lease to Assignor.

 
7

--------------------------------------------------------------------------------

 

6.     Assignment/Binding Effect.    This Assignment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.  Assignee shall have the absolute right to assign its rights hereunder
to an affiliated entity owned and/or controlled by Assignee or by related
parties to Assignee.


7.     Governing Law.   This Assignment shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania, without regard to
the conflicts of laws doctrine of such state.


8.     Continuing Effect.   The Ground Lease, as assigned, assumed and modified
hereby, shall remain in full force and effect and is hereby ratified by the
parties.




[Remainder of page intentionally left blank.  Signature page follows.]

 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties have
duly executed this Assignment as of the day and date first above written, each
by its duly authorized representative.

 

 WITNESS/ATTEST:   JOSEPH LIMITED PARTNERSHIP      
By:  Jeanne & Joseph, Inc.,
 
 
 
its general partner
                     
/s/ Anne M. Delaney
 
By:
/s/ Jeanne Joseph      
Name:
Jeanne Joseph      
Title:
General Partner                          
EMBASSY BANK FOR THE LEHIGH
     
VALLEY
                     
/s/ Mary Louise Hardcastle
 
By:
/s/ David M. Lobach Jr.
     
Name:
David M. Lobach Jr.
     
Title:
CEO, Chairman
                     
 
 
POLARIS LOWER NAZ DEVELOPMENT, LLC
                       
By:
/s/ James N. Gentile
       
James N. Gentile, Manager
 
 
                     
By:
/s/ Jessica L. Gentile
       
Jessica L. Gentile, Manager
 



CONSENT OF LANDLORD’S MORTGAGEE:
MERCHANT’S BANK




By:
     
Name:
     
Title:
     


 
9

--------------------------------------------------------------------------------

 

EXHIBIT “A”




GROUND LEASE




Incorporated by reference to Exhibit 10.9 of Embassy Bancorp, Inc.'s Form 10-K
filed on March 30, 2009.

 
10

--------------------------------------------------------------------------------

 

EXHIBIT “B”


TENANT’S BUILDING PLANS


 
·
Sheet T-1, A-1.01, A-1.02, A-1.03, A-2.01, A-2.02, A-3.01, A-3.02, A-4.01,
A-5.01prepared by Bonsall Shafferman dated 8/28/09 for North Star Construction
Management, Inc. and Embassy Bank.

 
·
Sheet S1.0, S1.1, S2.0, S2.1, S2.2, S3.0 prepared by O’Donnell and Naccarato,
Inc. dated 8/28/09 for Bonsall Shafferman and Embassy Bank.

 
·
Sheet P-1 and P-2 prepared by J.L. Uhrich Company, Inc. dated 6/19/09 for
Embassy Bank.

 
·
Sheet H-1 prepared by Jack Lehr dated 8/28/09 for Embassy Bank.

 
·
Sheet E1, E2 and SE1 prepared by West Side Hammer Electric dated 8/31/09 for
Embassy Bank.


 
11

--------------------------------------------------------------------------------

 

EXHIBIT “C”


LANDLORD’S SITE PLANS


 
·
Sheets 1 through 13, prepared by Mark G. Hintenlang, P.E. for Joseph I, LP with
a revised date of June 13, 2009 marked Final Plan.


 
12

--------------------------------------------------------------------------------

 

EXHIBIT “D”


LANDLORD’S RELEASE, WAIVER AND NON-DISTURBANCE AGREEMENT


THIS AGREEMENT (“Agreement”) is made effective as of the ___ day of _________,
2009, by _________________ (collectively, “Landlord”), in favor of UNIVEST
NATIONAL BANK AND TRUST CO. (“Lender”).


BACKGROUND


A.           Landlord is the owner of the entire fee of certain premises located
in ______________, __________ County, Pennsylvania, as further described on
Exhibit “A” attached hereto (the “Leased Premises”), which Leased Premises are
leased by Landlord to ____________________ (“Borrower”) pursuant to the terms of
that certain Ground Lease dated ____ day of _________, _______ (the “Lease”).


B.           Borrower desires to assign and mortgage Borrower’s interest in and
under the Lease to Lender to secure all present and future obligations of
Borrower to Lender (the “Bank Obligations”), and to obtain Landlord’s consent to
the grant of such leasehold mortgage and Landlord’s agreement to the additional
terms contained herein.


NOW, THEREFORE, for good and valuable consideration and intending to be legally
bound hereby, and, upon the request of Lender and Borrower, Landlord hereby
agrees as follows:


 
1.
Premises; Lease.  Landlord represents to Lender that it is the sole legal and
beneficial owner of the Leased Premises and the Lease and further represents as
follows: (i) the Lease is duly executed, in full force and effect and has not
been amended, modified or renewed except as described above; (ii) Borrower is
not in default of any of its obligations under the Lease; and (iii) all rent and
other payments due from Borrower under the Lease have been paid through the date
hereof.



 
2.
Leasehold Mortgage.  Landlord has been advised that Lender has been granted by
Borrower a mortgage lien against and assignment of Borrower’s interest in the
Lease and the leasehold estate created thereby, including without limitation,
all Borrower’s rights or options to renew or extend the Lease and any right of
first refusal or option to purchase the Leased Premises, and Landlord does
hereby consent to the execution, delivery and recordation or filing of such
leasehold mortgage and assignment and of all renewals, modifications,
consolidations, replacements, increases and extensions thereof (the “Leasehold
Mortgage”).  To the extent that any other consent to the creation of the
Leasehold Mortgage is required, Landlord has obtained the same.


 
13

--------------------------------------------------------------------------------

 

 
3.
Notices; Right to Cure.  Landlord, upon giving any notice to Borrower under or
with respect to the Lease, including, without limitation, any notice of default,
shall also give a copy of such notice to Lender.  No notice from Landlord to
Borrower shall be effective unless and until such copy is given to
Lender.  Lender shall have the right, but shall not be obligated, to cure any
defaults by Borrower under the Lease.  Lender shall have the same amount of time
after notice to it to effect such cure as Borrower has after notice to it, plus
(a) in the case of a default in the payment of rent or additional rent, an
additional 5 business days, and (b) in the case of any other default, an
additional 30 business days.  Landlord shall accept any such cure by Lender as a
cure by Borrower, and shall not terminate the Lease or commence to repossess the
Premises without affording Lender such opportunity to cure.



 
4.
Waiver of Interest in Personal Property.  Landlord hereby waives and releases
all right, title, interest, claim and lien which Landlord has or may in the
future have in, to or against any inventory, shelving, equipment, machinery,
furniture, freezers, refrigerators, display cases and other personal property,
and books and records, whether now owned or hereafter acquired by Borrower, and
located at any time on the Leased Premises (collectively the “Personal
Property”).  The Personal Property shall not be subject to levy, sale on
distress or distraint for rent or to any claim, lien or demand of any kind by
Landlord.  Landlord represents and warrants to Lender that Landlord has not
received notification of any other entity (other than Lender) claiming a
security interest in the Personal Property.



 
5.
Fixtures.  Notwithstanding any term of the Lease or any amendments,
modifications, extensions or renewals thereof, or any contrary intent that may
be expressed by Borrower, or that may otherwise be implied by law, and
regardless of the manner of affixation, the foregoing Personal Property is and
shall not be deemed a fixture or part of the real estate, but shall at all times
be considered personal property.



 
6.
Non-Disturbance.  Landlord agrees that so long as all rent and other sums
payable by Borrower under the Lease are paid, including payment within any cure
period permitted herein or under the Lease and Lender shall have cured or shall
promptly commence and diligently pursue curing any other default by Borrower
under the Lease which is reasonably capable of cure by Lender, then Landlord
shall not terminate the Lease or disturb Borrower’s or Lender’s use and
possession thereof and any notice of termination delivered by Landlord in
violation of the foregoing shall be null and void.  Landlord understands and
agrees that Lender may, during such period as Lender is paying the rent under
the Lease, take possession of the Leased Premises and/or commence such
proceedings as Lender shall elect to foreclose, acquire and/or sell Borrower’s
interest in the Lease subject to the provisions of Paragraph 12 hereof, and that
any such action shall not affect Landlord’s agreements contained herein,
provided Lender complies with all of the terms and obligations under the Lease
after receipt of all notices of default and applicable grace periods.


 
14

--------------------------------------------------------------------------------

 

Upon acquisition of the Borrower’s interest under the Lease, Lender or the other
purchaser at foreclosure or assignee of an assignment in lieu of foreclosure
shall be the tenant of the Leased Premises under the Lease and shall be accepted
by the Landlord as such, provided that it then promptly and diligently cures any
outstanding defaults with respect to the Leased Premises which are reasonably
capable of cure.  No foreclosure or other actions by Lender against the Borrower
shall release or otherwise affect any rights or remedies the Landlord may have
against the Borrower under the Lease.


 
7.
Right to New Lease.  In the event that the Lease shall for any reason, other
than failure to pay rent, terminate prior to the expiration of the term thereof,
the Landlord shall give Lender written notice of such termination.  Upon written
request from Lender within 60 days after the Landlord’s notice the Landlord
shall enter into a new lease of the Leased Premises and a recordable notice or
memorandum of such new lease (collectively, the “New Lease”) with Lender or its
nominee (the “New Tenant”).  Any nominee must be acceptable to Landlord as
provided in Paragraph 12 below.  On or before the execution and delivery of the
New Lease and as a condition to the Landlord’s obligation to enter into the New
Lease, the New Tenant shall (a) pay delinquent rent and additional rent with
respect to the Leased Premises as well as any other rent and additional rent
with respect to the Leased Premises which would have been due under the Lease
but for termination, and (b) perform any unfulfilled obligation of the Borrower
under the Lease with respect to the Leased Premises which is reasonably
susceptible of being performed by the New Tenant.  The New Lease shall be (x)
effective from the date of termination of the Lease, (y) for a term equal to the
remainder of the term of the Lease, and (z) at the same rent and upon the same
other terms, conditions and agreements as the Lease.  From and after the date of
termination of the Lease, the New Lease shall be the Lease for all purposes of
this Agreement.  The parties shall act promptly to execute and deliver the New
Lease, and time shall be of the essence with respect thereto.



 
8.
No Modification.  The Lease may not be modified, amended, canceled or
surrendered without the express written consent of Lender, which consent shall
not be unreasonably withheld.



 
9.
No Obligation to Cure/Foreclose.  Nothing contained herein commits or obligates
Lender to cure any default or take any action to foreclose under the Leasehold
Mortgage.  Until such time as Lender notifies Landlord in writing that Lender
has taken possession of the Leased Premises, Lender shall have no liability to
Landlord under the Lease or with respect to the Leased Premises, and then only
for such period of time as Lender occupies the Leased Premises or otherwise
exercises the rights of Borrower under the Lease.  Any such liability of Lender
shall cease upon an assignment or other transfer by Lender of its rights under
the Lease to a third party.


 
15

--------------------------------------------------------------------------------

 

 
10.
Insurance.  Any proceeds of condemnation or the exercise of eminent domain, or
any proceeds of property casualty insurance policies, which may otherwise be
payable to Borrower under the terms of Lease, or any decree or judgment, or any
insurance policy, or otherwise, shall be made payable solely to Lender or its
nominee.



 
11.
Restoration.  In the event of the enforcement of any of Lender’s rights or
remedies under the Leasehold Mortgage, Lender agrees to repair and restore, at
its sole cost and expense, the Leased Premises to the condition as existed prior
to the exercise of such rights, provided that Lender has no obligation to
replace any items removed by Lender in accordance with the terms hereof.



 
12.
Sale or Transfer of Lease. Notwithstanding anything contained herein to the
contrary, except for a sale or assignment to Lender or its nominee whereby
Lender or its nominee holds the Lease for no more than six (6) months, Lender
shall not sell or otherwise transfer the Lease without the prior written consent
of Landlord, which consent shall not be unreasonably withheld; provided,
however, that no such consent of Landlord shall be required in the event the
assignee has a net worth equal to or greater than that of the Borrower at the
time of the execution of this Agreement and a reputation similar to that of
Borrower.



 
13.
Fee Mortgage.  Subject to the rights of Borrower and Lender not to be disturbed
as provided above nothing contained in this Release shall restrict or otherwise
inhibit Landlord’s lender’s right, if any, to foreclose any fee mortgage
encumbering the Leased Premises.



 
14.
Counterparts.  This Release may be executed in any number of counterparts, each
of which shall be deemed to be an original, but all such counterparts shall
constitute one and the same instrument.



 
15.
Extensions.  This Agreement shall remain effective notwithstanding any
subsequent amendment, extension or refinancing of any of the Bank Obligations or
any amendment, supplement, modification, extension or termination of any
mortgage, assignment or other document, instrument or agreement between or among
Borrower and Lender.



 
16.
Reliance.  Landlord understands that Lender is relying on the agreements,
representations and warranties contained in this Agreement in extending certain
credit facilities to Borrower.



 
17.
Binding Nature.  This instrument shall be binding upon Landlord, its, his or her
heirs, personal representatives, successors and assigns and shall inure to the
benefit of Lender and its successors and assigns.



 
18.
Notices.  All notices to be given Lender shall be given to Lender at the
following address:  Univest National Bank and Trust Co., P.O. Box 64197,
Souderton, PA  18964 Attention:  William D. Maeglin, Executive Vice President.


 
16

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord has executed this Agreement effective the day and
year first above written.



     
LANDLORD:
             
ATTEST:
                   
By:
   
By:
   
Name:
   
Name:
   
Title:
   
Title:
               
(CORPORATE SEAL)
                                     
LENDER:
       
 
   
 
 
UNIVEST NATIONAL BANK AND TRUST CO.
             
Attest:
   
By:
         
William D. Maeglin, Executive Vice President
                         
AGREED TO AND ACCEPTED BY:
                         
BORROWER:
                                     
By:
   
By:
   
Name:
   
Name:
   
Title:
   
Title:
               
(CORPORATE SEAL)
       


 
17

--------------------------------------------------------------------------------

 


COMMONWEALTH OF PENNSYLVANIA
 
:
         
SS
 
COUNTY OF ____________________
 
:
   





On this, the ________ day of ____________________, 2009, before me, a Notary
Public, the undersigned officer, personally appeared __________________, and
that he, being authorized to do so, executed the foregoing instrument for the
purposes therein contained on behalf of ________________________.


IN WITNESS WHEREOF, I have hereunto set my hand and official seal.





     
Notary Public


 
18

--------------------------------------------------------------------------------

 
 
COMMONWEALTH OF PENNSYLVANIA
 
:
         
SS
 
COUNTY OF ____________________
 
:
   





On this, the ________ day of ____________________, 2009, before me, a Notary
Public, the undersigned officer, personally appeared William D. Maeglin, who
acknowledged himself to be the Senior Vice President of UNIVEST NATIONAL BANK
AND TRUST CO., and that he as such officer, being authorized to do so, executed
the foregoing instrument for the purposes therein contained.


IN WITNESS WHEREOF, I have hereunto set my hand and official seal.





     
Notary Public


 
19

--------------------------------------------------------------------------------

 


COMMONWEALTH OF PENNSYLVANIA
 
:
         
SS
 
COUNTY OF ____________________
 
:
   

 
 
On this, the _____ day of _____________, 2008, before me, a Notary Public, the
undersigned officer, personally appeared ___________, who acknowledged himself
to be the ______________ of the general partner of ________________, a
Pennsylvania limited partnership, and that he, as such officer, being authorized
to do so, executed the same for the purposes therein.


IN WITNESS WHEREOF, I hereunto set my hand and official seal.





     
Notary Public


 
20

--------------------------------------------------------------------------------

 

EXHIBIT “S”


SITE PLAN
 
 
21

--------------------------------------------------------------------------------